              Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 1 of 43

                                      Appendix B – Advertisements

         Advertisement 1




         Advertisement 2




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
              Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 2 of 43


         Advertisement 3




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
              Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 3 of 43


         Advertisement 4




         Advertisement 5




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
              Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 4 of 43

         Advertisement 6




         Advertisement 7




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
              Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 5 of 43

         Advertisement 8




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
              Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 6 of 43

         Advertisement 9 (reduced smell)




         Advertisement 10 (reduced smell)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
              Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 7 of 43

         Advertisement 11 (Graphic with technology claim)




         Advertisement 12 (Graphic with technology claim)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
              Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 8 of 43

         Advertisement 13 (Billboard with smoke)




         Advertisement 14 (Billboard with vapor)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
              Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 9 of 43

         Advertisement 15 (Colors)




         Advertisement 16 (Colors)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 10 of 43

         Advertisement 17




         Advertisement 18




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 11 of 43

         Advertisement 19




         Advertisement 20




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 12 of 43

         Advertisement 21 (Food)




         Advertisement 22 (Food)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 13 of 43

         Advertisement 23 (Food and relaxation)




         Advertisement 24 (Food and relaxation)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 14 of 43

         Advertisement 25 (Food and relaxation)




         Advertisement 26 (Food and relaxation)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 15 of 43

         Advertisement 27 (Reduced Smell)




         Advertisement 28 (Reduced Smell)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 16 of 43

         Advertisement 29 (Style & Romance)




         Advertisement 30 (Style & Romance)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 17 of 43

         Advertisement 31 (Food & Relaxation)




         Advertisement 32 (Food & Relaxation)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 18 of 43

         Advertisement 33 (Relaxation after work)




         Advertisement 34 (Relaxation after work)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 19 of 43

         Advertisement 35 (Style & Romance)




         Advertisement 36 (Style & Romance)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 20 of 43

         Advertisement 37 (Rebellion)




         Advertisement 38 (Rebellion)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 21 of 43

         Advertisement 39 (Relaxation)




         Advertisement 40 (Relaxation)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 22 of 43

         Advertisement 41




         Advertisement 42




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 23 of 43

         Advertisement 43 (Harm reduction through technology)




         Advertisement 44 (Harm reduction through technology)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 24 of 43

         Advertisement 45 (Style & Beauty)




         Advertisement 46 (Style & Beauty)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 25 of 43

         Advertisement 47 (Style & Beauty)




         Advertisement 48 (Style & Beauty)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 26 of 43

         Advertisement 49 (Belonging)




         Advertisement 50 (Belonging)




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 27 of 43

         Advertisement 51




         Advertisement 52




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 28 of 43

         Advertisement 53




         Advertisement 54




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 29 of 43

         Advertisement 55




         Advertisement 54




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 30 of 43

         Advertisement 55




         Advertisement 56




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 31 of 43

         Advertisement 57




         Advertisement 58




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 32 of 43

         Advertisement 59




         Advertisement 60




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 33 of 43

         Advertisement 61




         Advertisement 62




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 34 of 43

         Advertisement 63




         Advertisement 64




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 35 of 43

         Advertisement 65




         Advertisement 66




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 36 of 43

         Advertisement 67




         Advertisement 68




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 37 of 43

         Advertisement 69




         Advertisement 70




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 38 of 43

         Advertisement 71




         Advertisement 72




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 39 of 43

         Advertisement 73




         Advertisement 74




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 40 of 43


         Advertisement 75




         Advertisement 76




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 41 of 43

         Advertisement 77




         Advertisement 78




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 42 of 43

         Advertisement 79




         Advertisement 80




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:19-md-02913-WHO Document 1135-2 Filed 11/13/20 Page 43 of 43


         Advertisement 81




In re: JUUL Prod. Lit. MDL No. 2913 – APPENDIX B – SECOND AMENDED PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT
